United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF DEFENSE, SHARPE
ARMY DEPOT, Lathrop, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-676
Issued: October 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2010 appellant, through his attorney, filed a timely appeal from a
December 3, 2009 decision of the Office of Workers’ Compensation Programs denying his
request for reconsideration as untimely filed and failing to demonstrate clear evidence of error.
Because more than one year elapsed from the last merit decision dated October 16, 1991 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of his case pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.1 The only decision properly before the Board is the nonmerit
December 3, 2009 decision denying appellant’s request for reconsideration.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
This case has previously been before the Board. Appellant filed an occupational disease
claim alleging that he developed a loss of hearing and tinnitus due to his employment duties.
The Office denied his claim on October 16, 1991 on the basis that the evidence did not establish
that his hearing loss was causally related to his exposure to hazardous noise levels in the
performance of duty. It declined to reopen appellant’s claim on April 3, 2000 on the grounds
that he failed to establish clear evidence of error and his request for reconsideration was not
timely. The Board affirmed this decision on March 12, 2002.2 Appellant requested an oral
hearing and the Branch of Hearings and Review denied this request on February 23, 2006. He
again requested reconsideration and, by decision dated June 2, 2006, the Office denied his
request as untimely. The Board reviewed these decisions on January 5, 2007 and affirmed the
Office’s determinations.3 Appellant again requested reconsideration. The Office again denied
his request as untimely with no clear evidence of error on June 21, 2007. The Board reviewed
this decision on October 8, 2008 and affirmed the Office’s decision.4 The facts and
circumstances of the case as set forth in the Board’s prior decisions are incorporated herein by
reference.
Appellant, through his attorney, requested reconsideration on October 7, 2009. In a note
dated August 10, 2009, Dr. Kenneth Mak, a Board-certified otolaryngologist, examined appellant
and diagnosed subjective tinnitus and sensorineural hearing loss. He stated that appellant had a
long history of sensorineural hearing loss and tinnitus. Dr. Mak opined, “This is likely from his
long employment working in a loud environment.”
Dr. Aren Francis, an otolaryngologist, examined appellant on October 6, 2009 and stated
that appellant had a 20-year history of tinnitus and was exposed to heavy machinery,
woodworking tools and saws while employed. Appellant worked without full benefit of hearing
protection on occasion. Dr. Francis found an asymmetric sensorineural hearing loss at high
frequencies. He stated that this finding was consistent with noise-induced hearing loss and that
appellant’s noise exposure was likely the etiology of appellant’s current tinnitus.
By decision dated December 3, 2009, the Office declined to reopen appellant’s claim for
consideration of the merits on the grounds that his request for reconsideration was untimely and
did not establish clear evidence of error in the Office’s last merit decision.
LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.5
The Board has found that the imposition of the one-year limitation does not constitute an abuse
2

Docket No. 00-2219 (issued March 12, 2002).

3

Docket No. 06-1685 (issued January 5, 2007).

4

Docket No. 08-1304 (issued October 8, 2008).

5

20 C.F.R. § 10.607(a).

2

of the discretionary authority granted the Office under section 8128(a) of the Federal Employees’
Compensation Act.6
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, the
Office must nevertheless undertake a limited review to determine whether the application
establishes clear evidence of error.7 Office regulations and procedure provide that the Office
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of
error on the part of the Office.8
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.9 The evidence must be positive, precise and explicit and
must manifest on its face that the Office committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of the Office decision.14
ANALYSIS
The Office’s last merit decision of October 16, 1991 denied appellant’s claim for
occupational hearing loss on the basis that the medical evidence did not establish a causal
6

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004). Office procedure further provides that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that the Office made an error (for
example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical opinion requiring
further development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

See Leona N. Travis, 43 ECAB 227, 240 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

Leon D. Faidley, Jr., supra note 6.

3

relationship between his diagnosed loss of hearing or tinnitus and his employment-related noise
exposure. In support of his request for reconsideration dated October 7, 2009, appellant
submitted a report dated August 10, 2009 from Dr. Mak. As appellant’s request for
reconsideration was not filed within one year of the 1991 decision, the Board finds that the
Office properly determined that it was untimely and evaluated the evidence submitted under the
standard of clear evidence of error.
Dr. Mak’s August 10, 2009 report is not sufficient to establish that the Office erred in
issuing the 1991 merit decision. He diagnosed sensorineural hearing loss and tinnitus and stated
that these conditions were “likely” from appellant’s employment-related noise exposure. While
this evidence is generally supportive of appellant’s claim, Dr. Mak’s report does not establish
clear error on the part of the Office in the denial of appellant’s claim. The opinion provided by
Dr. Mak is speculative. It is not enough to show that evidence could be construed so as to
produce a contrary result.15 The submission of a well-rationalized medical report which, if
submitted before the denial of the claim was issued, would have created a conflict in medical
opinion is not clear evidence of error.16 The report does not establish any error by the Office and
is not sufficient to raise a substantial question as to the correctness of the Office’s 1991 denial of
the claim. Therefore this report does not establish clear evidence of error.
Appellant also submitted an October 6, 2009 report from Dr. Francis, which listed
appellant’s alleged employment-related noise exposures and failure to consistently use noise
protection. Dr. Francis diagnosed asymmetric sensorineural hearing loss at high frequencies and
concluded that this finding was consistent with noise-induced hearing loss. He opined that
appellant’s employment-related noise exposure caused his tinnitus. As noted, this report is not
sufficient to establish clear evidence of error in the Office’s 1991 merit decision. The mere fact
that Dr. Francis attributed appellant’s condition to his employment in 2009 is not sufficient to
raise a substantial question concerning the denial of the hearing loss claim in 1991. This report
does not establish any error on the part of the Office and does not shift the weight of the
evidence in favor of appellant. For these reasons, this report is not sufficient to establish clear
evidence of error in the 1991 decision.
CONCLUSION
The Board finds that the Office properly determined that appellant’s request for
reconsideration was untimely and failed to establish clear evidence of error such that review of
the merits was warranted.

15

D.E., 59 ECAB 438 (2008).

16

See A.F., 59 ECAB 714 (2008).

4

ORDER
IT IS HEREBY ORDERED THAT the December 3, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 26, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

